PER CURIAM.
Convicted on four counts of an indictment charging violation of the Export Control Act of July 2, 1940, 50 U.S.C.A.Appendix, § 701, and on one count charging a conspiracy1 to violate the section, and given a sentence of twenty-six months, defendant has appealed. His brief presents five points for reversal, but an examination of the record shows that none of the errors now claimed were in any manner, except in the motion for new trial, called to the attention of the trial court. This being so, unless the errors complained of are substantial and prejudicial and are apparent on the face of the record, the appeal presents nothing for our review. An examination of the record shows that this is not the case but that, on the contrary, no error is at all made to appear. The judgment is, therefore,
Affirmed.

 18 U.S.C.A. § 88.